     8:19-cv-00433-JFB-CRZ Doc # 1 Filed: 10/06/19 Page 1 of 4 - Page ID # 1


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JOHN L. WOODWARD                               :
19 Sacedon Lane                                :
Hot Springs Village, AR 71909                  :
                                               :
                        Plaintiff              :
               v.                              :
                                               :         NO. 8:18-cv-433
UNION PACIFIC RAILROAD                         :
COMPANY                                        :
1400 Douglas Street                            :         JURY TRIAL DEMANDED
Omaha, NE 68179                                :
                                               :
                        Defendant              :


                                           COMPLAINT


       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq., which grants this Court jurisdiction over this action.

       2.      Plaintiff, John L. Woodward, is an adult individual residing at the above

captioned address.

       3.      Defendant, Union Pacific Railroad Company, successor in interest to Missouri

Pacific Railroad and Union Pacific Railroad, (hereinafter the “Defendant Railroad”) was at all

times relevant hereto, engaged in interstate commerce in and throughout several states of the

United States as a common carrier by rail; and for the purposes hereof did operate locomotives,

railroad cars and repair facilities and transacted substantial business throughout the various states

of the United States.

       4.      Railroads and their facilities are notorious for having been contaminated from

years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.


                                                   -1-
       8:19-cv-00433-JFB-CRZ Doc # 1 Filed: 10/06/19 Page 2 of 4 - Page ID # 2


        5.      From 1967 to 2009 Plaintiff was employed by the Union Pacific, or its

predecessor in interest, as a clerk and was acting in the course and scope of his employment with

Defendant and was engaged in the furtherance of interstate commerce within the meaning of said

Act.

        6.      During the course and scope of his career with the Defendant railroad and while

working in the Defendant’s yards, buildings, locomotives and along its rights of way, in Natchez,

Mississippi; Louisiana; St. Louis, Missouri and Nebraska, the Plaintiff was exposed to various

toxic substances and carcinogens including but not limited to diesel fuel/fumes/exhaust, benzene

and asbestos.

        7.      Specifically, Plaintiff was exposed to diesel fuel/fumes/exhaust, benzene from

locomotive exhaust, and asbestos from pipe covering on insulated pipes in the diesel locomotives

and in building and facilities.

        8.      Plaintiff’s exposure to the above referenced toxic substances and known

carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of colon cancer.

        9.      Plaintiff’s exposure was cumulative and occurred at different and variable

exposure levels over the course of his career depending on his work location.

        10.     The Plaintiff’s cancer is the result of the negligence of the Defendant railroad in

that it utilized known cancer causing materials in its operation, which the Defendant knew, or in

the ordinary exercise of ordinary care should have known, were deleterious, poisonous, toxic and

highly harmful to its employees’ health.

        11.     Defendant’s negligence consisted of:

                (a)    Failing to use ordinary care and caution to provide the
                       Plaintiff with a reasonably safe place in which to work
                       as required by the FELA;

                                                -2-
8:19-cv-00433-JFB-CRZ Doc # 1 Filed: 10/06/19 Page 3 of 4 - Page ID # 3



       (b)    Failing to take any effective action to reduce, modify
              or eliminate certain job duties, equipment or practices
              so as to minimize or eliminate the Plaintiff’s exposure
              to toxic materials and carcinogens;

       (c)    Failing to test railroad facilities, equipment, yards,
              buildings, and right of ways for the presence of
              toxic materials and carcinogens;

       (d)    Failing to engage in follow up monitoring of its
              facilities, equipment, yards, building, and right of ways
              for the presence of toxic materials and carcinogens;

       (e)    Failing to properly remediate known toxic materials
              and carcinogens from its facilities, equipment,
              yards, building, and right of ways

       (f)    Failing to periodically test employees such as the
              Plaintiff for physical effects of exposure to toxic
              materials and carcinogens and failing to take
              appropriate action, including advising the Plaintiff
              as to the test results;

       (g)    Failing to warn the Plaintiff of the risk of
              contracting cancer or other diseases as a result of
              exposure to known carcinogens;

       (h)    Failing to make reasonable efforts to inspect or
              monitor the levels/amounts of exposure, of the
              Plaintiff, to carcinogens;

       (i)    Failing to provide the Plaintiff with the knowledge
              as to what would be reasonably safe and sufficient
              wearing apparel and proper protective equipment to
              protect him from being poisoned and injured by
              exposure to carcinogens;

       (j)    Failing to comply with the Occupational Safety and
              Health Act of 1970, specifically Section 5(a)(1),
              requires employers to provide their employees with a
              workplace free from recognized hazards likely to
              cause death or serious physical harm;

       (k)    Failing to utilize low emissions fuel such as bio-
              diesel for its locomotives and on-track machinery;
              and

                                       -3-
     8:19-cv-00433-JFB-CRZ Doc # 1 Filed: 10/06/19 Page 4 of 4 - Page ID # 4



               (l)     Failing to provide the Plaintiff with protective
                       equipment designed to protect him from exposure to
                       toxic materials and carcinogens.

       12.     The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

       13.     As a direct result of the negligence of the Defendant, the Plaintiff experienced and

endured pain, suffering, inconvenience, irritation, annoyance; suffered emotional distress;

incurred medical expenses associated with diagnosis and treatment.

       14.     As a result of the negligence of the Defendant, Plaintiff sustained a loss of

income, benefit and future income and benefits.

       15.     Plaintiff suffers from a fear of death as a result of his cancer.

       16.     Plaintiff seeks all damages recoverable under the FELA.

       17.     Less than three (3) years before Plaintiff’s Complaint was filed he first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

       WHEREFORE, the Plaintiff, John L. Woodward, demands judgment against the

Defendant, Union Pacific Railroad Company, in a sum in excess of FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00) and the costs of this action.

                                                       BERN CAPPELLI


Dated: October , 2019                                  BY: /s/ Shawn M. Sassaman
                                                       SHAWN M. SASSAMAN
                                                       Attorneys for Plaintiff
                                                       101 West Elm Street
                                                       Suite 215
                                                       Conshohocken, PA 19428
                                                       (610) 941-4444




                                                -4-
